Citation Nr: 1201771	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  06-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to November 1975.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  This case was remanded by the Board in April 2009, September 2009, and August 2011 for additional development.

A video conference hearing was held before a Veterans Law Judge in Seattle, Washington in June 2009.  Following that hearing, that Veterans Law Judge left the Board.  The Veteran was informed of this in an April 2011 letter and given the opportunity to have another Board hearing, which was held before the undersigned in September 2011.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably demonstrate that the Veteran's currently diagnosed psychiatric disorder existed before acceptance and enrollment into military service.

2.  The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed psychiatric disorder is related to military service.


CONCLUSION OF LAW

A psychiatric disorder was incurred in active military service.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Alternatively, service connection may be awarded for a chronic condition when a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and by clear and unmistakable that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2011); VAOPGCPREC 3-03 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran's service medical records show that, on a September 12, 1975, service entrance examination report, the Veteran was found to be normal on psychiatric evaluation.  On September 18, 1975, the Veteran was admitted for emergency treatment due to bizarre behavior.  The report stated that it was learned that sometime prior to his enlistment his family had taken him to a psychiatrist.  He was told to return for further evaluation and treatment but never followed through with that.  Following examination, the diagnosis was a severe acute schizophrenic episode which had existed prior to service.  The Veteran was found to not meet the retention standards for military service.  He was subsequently discharged by a Medical Board as unfit for service by reason of a disability which was found to have existed prior to his enlistment and which was neither incident to nor aggravated by military service.

After separation from military service, an October 1977 private medical report gave an impression of chronic undifferentiated type schizophrenia.  The medical evidence of record shows that a psychiatric disorder has been consistently diagnosed since October 1977.  The various diagnoses given include schizophrenia, alcohol abuse, pathological gambling, psychotic disorder, posttraumatic stress disorder (PTSD), cocaine abuse, and psychosis.

A May 2010 VA psychiatric examination report included a thorough review of the Veteran's claims file, medical records, and reported history.  Following mental status examination, the Axis I diagnoses were psychotic disorder, not otherwise specified; alcohol dependence in sustained remission by history; and history of pathological gambling.  The examiner opined that

the nature and range of psychiatric disturbance prior to military service is not clearly established in the record.  An enlistment screening indicates that the [V]eteran was admitted to the military without any documented medical or psychiatric difficulties.  Accordingly, the weight of evidence does not support the contention that any psychiatric disturbance experienced while in the military can be solely attributed to preexisting psychiatric factors, given the unknown nature of any possible pre-existing mental condition.

In turn, given what appears to be an acute psychotic episode within days of enlistment in the military, I find it at least as likely [as] not that the [V]eteran's service in the military was associated with either an aggravation of a preexisting psychiatric disorder, and/or the emergence of a psychiatric disorder.

Initially, the Board notes that the Veteran has filed separate claims of entitlement to service connection for schizophrenia and entitlement to service connection for PTSD.  The evidence of record is conflicting as to whether the Veteran meets the criteria for a diagnosis of PTSD, and there is also an issue as to the presence, or lack thereof, of evidence which corroborates the Veteran's claimed stressor.  However, resolving either of these issues is irrelevant to the claim on appeal.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that service connection is warranted for a psychiatric disorder.  Therefore, any diagnostic and etiological issues related to a claim of entitlement to service connection for PTSD are moot.

The Veteran's service entrance examination was negative for any psychiatric disability.  The Veteran is, therefore, presumed sound upon service entrance unless clear and unmistakable evidence demonstrates that a psychiatric disability existed before service entrance.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  The standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, or merely a sufficient showing, but evidence that is clear and unmistakable, and is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Having reviewed the entire record, the Board concludes that the evidence of record does not undebatably show that the Veteran's psychiatric condition pre-existed service.  Vanerson v. West, 12 Vet. App. 254 (1999).  There is no contemporaneous evidence of a psychiatric disability prior to service.  Following an extensive review of the Veteran's claims file, medical records, reported history, and a mental status examination, the May 2010 VA psychiatric examination report opined that the nature and range of psychiatric disturbance prior to military service is not clearly established in the record, and that, as a result of the lack of psychiatric abnormalities found on the Veteran's enlistment examination, the weight of evidence does not support the contention that any psychiatric disturbance experienced while in the military can be solely attributed to preexisting psychiatric factors, given the unknown nature of any possible pre-existing mental condition.  

Those statements specifically state that there was uncertainty about the extent to which the Veteran had a preexisting psychiatric disorder.  Such a statement is evidence that it is not undebatable that the Veteran's currently diagnosed psychiatric disorder pre-existed military service.  Vanerson v. West, 12 Vet. App. 254 (1999).  Accordingly, the evidence of record does not meet the formidable evidentiary burden of clear and unmistakable evidence.  Therefore, the Veteran's psychiatric disorder has not been shown to have pre-existed active military service.  The presumption of soundness is thus not rebutted, and the claim becomes one for service connection.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed psychiatric disorder is related to military service.  The Veteran's service treatment records clearly state that the Veteran experienced an acute schizophrenic episode during active military service.  After separation from military service, the medical evidence of record shows that various psychiatric disorders have been consistently diagnosed from October 1977 to the present.  In addition, after an extensive review of all of the relevant evidence of record, the May 2010 VA psychiatric examination report specifically opined that it is at least as likely as not that the Veteran's service in the military was associated with either an aggravation of a preexisting psychiatric disorder, or the emergence of a psychiatric disorder.  The only medical evidence of record which states that the Veteran's psychiatric disorder is not related to military service are the service treatment records which state that the Veteran's psychiatric disorder preexisted military service.  However, the Board has found that the Veteran's psychiatric disorder has not been shown clearly and unmistakably to have pre-existed active military service.  The Board assigns the etiological findings in the Veteran's service treatment records lower persuasive weight, as those findings are based on a presumption which has been specifically rejected by the Board.

Accordingly, the Board finds that the Veteran has a current diagnosis of a psychiatric disorder which is related to his period of active service.  Therefore, service connection for a psychiatric disorder is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


